DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 8/22/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-8, 12-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., US 10,566,361, in view of Kim, US 2008/0210992.
Regarding claim 1, Wei (figures 1A, 2B & 4) teaches an image sensor (column 1, line 13) comprising:
a photodiode PD disposed in a semiconductor substrate 150; and
a nonplanar structure (figure 1A) disposed in the semiconductor substrate 150, the nonplanar structure (figure 1A) being bounded by two outer trench structures 120/130 formed in the semiconductor substrate 150, the nonplanar structure extending in a longitudinal direction between a source 160 and a drain 160 of the transistor 100 in the semiconductor substrate 150, wherein the nonplanar structure (figure 2A) comprises a plurality of sidewall portions 112/113;
two isolation deposits 120/130, each being disposed within one of the two outer trench structures 120/130 formed in the semiconductor substrate 150;
a gate dielectric layer 210A disposed on the nonplanar structure of the semiconductor substrate 150; and
a gate 110 disposed on the gate dielectric layer 110A and comprising a planar gate (top of 210) and two fingers (portions of 110 extending into 120 & 130), each of the two fingers (portions of 110 extending into 120 & 130) extending into one of two inner trench structures 120/130 formed in the semiconductor substrate 150 between the nonplanar structure (figure 1A) and a respective one of the two outer trench structures 120/130,
wherein an electron channel 140 extends along the plurality of sidewall portions 112/113 of the nonplanar structure (figure 1A) in a channel width plane 140W perpendicular to the longitudinal direction 110L between the source 160 and the drain 160 of the transistor 100 in the semiconductor substrate 150.
Wei fails to teach the gate dielectric layer terminates on lateral sides of the two isolation deposits.
Kim (figure 4G) teaches the gate dielectric layer 510 terminates on lateral sides of the two isolation deposits 711.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gate dielectric of Kim in the invention of Wei because Kim teaches the equivalence of ending the gate dielectric on the side internal side of the gate (figure 2B) as taught in Wei with the claimed gate dielectric ending on lateral sides of the two isolation deposits (figure 4G).  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, Wei (figure 1A) teaches the electron channel 140 extends along at least two bottom portions of the nonplanar structure (figure 1A) and a top portion 116 of the nonplanar structure. Wei (column 3, lines 33-42 & 53-61 teaches the bottom horizontal surfaces 115 & 117 can be coplanar with the bottom surface 112, this combined with column 5, lines 62-65 teaching the effective channel width would include those bottom surfaces in this particular embodiment results in the electron channel extending along at least two bottom portions 115 & 117 of the nonplanar structure (figure 1A)
As to claim 3, two bottom portions 115/117 has a bottom width B, each of the plurality of sidewall portions 112/113 has a sidewall height H, and the top portion 116 has a top width T, and the electron channel 140 has an effective channel width of at least 2B+2H+T.
In re claim 4, wherein the effective channel width 140W exceeds a planar gate width of the gate 100, and at least a portion of the planar gate 100 is formed on the two outer trench structures 120/130. The planar width is the top of 110 would be exceeded by the effective width (using the one detailed in column 5, lines 62-65) because it is the can horizontal distance but has the sidewall portions 112/113 that add to its total).
In claim 5, though Wei fails to teach the gate dielectric layer 110A has a first thickness along the two bottom portions 115/117, a second thickness along the top portion 116, and a third thickness along each of the plurality of sidewall portions 112/113, the first thickness and the second thickness being greater than the third thickness, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thicknesses through routine experimentation (MPEP 2144.05).
Concerning claim 6, Wei (figure 1A) teaches the nonplanar structure (figure 1A) of the semiconductor substrate 150 has a length that is less than or equal to a length of the gate 100.
Pertaining to claim 7, Wei (figure 1A) teaches each of the plurality of sidewall portions 112/113 are oblique to each of the two bottom portions 115/117.
In claim 8, Wei (figure 1A) teaches the gate 110 is partially disposed over the two isolation deposits 120/130.
Regarding claim 12, though Wei fails to teach the two outer trench structures 120/130 of the semiconductor substrate 150 each have a depth of between 0.10 um and 0.20um, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the relative thicknesses through routine experimentation (MPEP 2144.05).
Regarding claim 13, Wei (column 2, lines 58-60) teaches each of the two outer trench structures is a shallow isolation trench structure 120/130 configured to isolate the photodiode PD from the transistor. Wei (figure 4) teaches the photodiode PD is separate from the gate structures TG/RST/SF/SEL so the two outer trench structures 120/130 would have to isolate the PD from the transistor.
With respect to claim 14, Wei (figure 4) teaches the transistor is a source follower transistor, a row select transistor, or a reset transistor.
As to claim 15, Wei (figures 1A & 4) teaches an image sensor, comprising:
a photodiode (figure 4 PD) disposed in a semiconductor substrate 150;
a first shallow trench isolation structure 120 disposed in the semiconductor substrate 150 adjacent to the photodiode PD;
a second shallow trench isolation structure 130 disposed in the semiconductor substrate 150 adjacent to the first shallow trench isolation structure 120; and
a transistor 100 having a planar gate 110 and at least two vertical gate electrodes (portions of 110 extending into 120 & 130) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130;
wherein the planar gate 110 of the transistor 100 is formed on a gate dielectric layer 110A formed on a first side surface of the semiconductor substrate 150 and extending along the first side surface of the semiconductor substrate 150 between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130;
wherein each of the two vertical gate electrodes (portions of 110 extending into 120 & 130) is disposed to extend from the planar gate 110 into the semiconductor substrate 150 and adjacent to one of the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.
Wei fails to teach the gate dielectric layer terminates on lateral sides of the two isolation deposits.
Kim (figure 4G) teaches the gate dielectric layer 510 terminates on lateral sides of the two isolation deposits 711.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the gate dielectric of Kim in the invention of Wei because Kim teaches the equivalence of ending the gate dielectric on the side internal side of the gate (figure 2B) as taught in Wei with the claimed gate dielectric ending on lateral sides of the two isolation deposits (figure 4G).  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 16, Wei (figure 1A & 4) teaches the planar gate 110 extends along the first side surface to have at least a portion thereof formed on the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.
Concerning claim 17, Wei (figures 2A & 4) teaches the two vertical gate electrodes (portions of 110 extending into 120 & 130) comprise a first vertical gate electrode (110 within 120) and a second vertical gate electrode (110 within 130), wherein the image sensor further comprises:
	a first trench (space filled by 210B) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130 and adjacent to the first shallow trench isolation structure 120, the gate dielectric layer 210A extending into the first trench (space filled by 210B) covering a bottom 115 and an inner sidewall 112o0f the first trench (space filled by 210B) away from the first shallow trench isolation structure 120, the first vertical gate electrode (110 within 120) extending from the planar gate 110 into the first trench 120 and on the gate dielectric layer 210A; and
a second trench (space filled by 210B) disposed between the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130 and adjacent to the second shallow trench isolation structure 130, the gate dielectric layer 210B extended into the second trench (space filled by 210B) covering a bottom 117 and an inner sidewall 113 of the second trench (space filled by 210B) away from the second shallow trench isolation structure 130, the second vertical gate electrode (110 within 130) extending from the planar gate 110 into the second trench (space filled by 210B) on the gate dialectic layer 210A.
Pertaining to claim 24, Wei (figure 1A-B) teaches an image sensor comprising: a nonplanar structure 110 disposed in the semiconductor substrate 150, the nonplanar structure being bounded by the two vertical gate electrodes (110 extending into 120 & 130), the nonplanar structure 110 extending in a longitudinal direction between a source 160 and a drain 160 of the transistor 100 in the semiconductor substrate 150, wherein the nonplanar structure 110 comprises a plurality of sidewall portions 112/113; and wherein an electron channel 140 extends along the plurality of sidewall portions 112/113 of the nonplanar structure 110 in a channel width plane perpendicular to the longitudinal direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/27/22